NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 STRATEGIC PRODUCTS AND
 SERVICES, LLC,
                                                       Civil Action No. 18-00694 (KSH) (CLW)
                       Plaintiff,
   v.

 INTEGRATED MEDIA
                                                                      OPINION
 TECHNOLOGIES, INC.,

                       Defendant.




Katharine S. Hayden, U.S.D.J.

  I.    Introduction

        In 2012, plaintiff Strategic Products and Services (“SPS”), a software technology

company that specializes in interconnected telecommunications systems, networking, and

collaboration technology solutions, acquired Providea Conferencing, LLC (“Providea”), a

nationwide provider of comprehensive video conferencing solutions, for the purpose of increasing

its competitiveness in the video conferencing market. Following the acquisition, Todd Luttinger,

Providea’s president and CEO, assumed the position of senior vice president of SPS’s Providea

business unit. SPS fired Luttinger in February 2015, and 13 months later, Luttinger went to work

for a competitor, defendant Integrated Media Technologies (“IMT”). Not too long afterwards,

other members of SPS’s Providea business unit, including SPS’s HR director, migrated over to

IMT.
          SPS has sued IMT alleging several common law business torts. IMT now moves to

dismiss the second amended complaint (“SAC”) on grounds that this Court lacks subject-matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) and lacks personal jurisdiction over IMT under Fed.

R. Civ. P. 12(b)(2); alternatively, IMT argues that SPS has failed to allege causes of action upon

which relief can be granted under Fed. R. Civ. P. 12(b)(6). (D.E. 37.) 1

          The Court held oral argument on April 16, 2019. Prior to oral argument and after briefing

had concluded, SPS filed two letters with attached exhibits on the docket dated April 9 and

April 11. (D.E. 59, 60.) The exhibits came from post-briefing discovery, and included emails

that demonstrated that IMT was using SPS employees to conduct its business while they were

still under SPS’s employ, bolstering SPS’s intentional tort claims and supporting SPS’s

contention that this Court has personal jurisdiction over IMT. At oral argument, the Court

explained why it would consider these submissions, but halted the submission by either side of

any further information gleaned from ongoing discovery and directed the parties to take a pause

from their discovery obligations pending this decision.

          Factual Background

          The SAC alleges the following. For the purposes of deciding IMT’s motion to dismiss

under both Rule 12(b)(2) and 12(b)(6), the Court is required to accept SPS’s allegations as true.

Eurofins Pharma US Holdings v. BioAlliance Pharma SA, 623 F.3d 147, 155 (3d Cir. 2010);

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

          SPS is a limited liability company headquartered in Parsippany, New Jersey. (SAC ¶¶ 1,

13.)     It provides “hi-tech communications systems and networking solutions—including




1
    The SAC alleges that the Court has diversity jurisdiction which is not in dispute.
                                                   2
integration, cloud support and disaster prevention and recovery services—to multi-national

clients throughout the world.” (Id. ¶ 13.)

       SPS has approximately 650 employees, the majority of whom worked in SPS’s New

Jersey headquarters during the relevant time. (Id. ¶ 15.) All SPS employees, “remote or

otherwise . . . reported to SPS’s New Jersey headquarters,” where SPS’s payroll and benefits were

also administered.   (Id. ¶ 7.) Additionally, “employees’ employment contracts, handbook

acknowledgements, general business and SPS’s [c]onfidential [i]nformation” were maintained at

SPS headquarters “via hard copy and electronic servers.” (Id.) SPS also hosted its sales meetings

at headquarters. (Id.)

       In October 2012, SPS acquired Providea to “establish [SPS’s] capabilities and expertise

in the video conferencing market.” (Id. ¶ 16.) SPS executed new employment agreements with

the Providea employees, including Providea’s president and CEO, Todd Luttinger. (Id. ¶¶ 17-

18.) Luttinger became the senior vice president of SPS’s Providea business unit. (Id. ¶ 18.) His

employment agreement included a provision barring competition and solicitation of customers,

employees, and business associates for a two-year period following the conclusion of his

employment.     (Id. ¶ 21.) 2   Additionally, the agreement contained a confidentiality clause




2
  IMT attaches to its motion to dismiss an alternative version of Luttinger's employment
contract. (D.E. 37-2, Ex. C.) At oral argument, SPS disputed that IMT's proffered version
governed. “In deciding a Rule 12(b)(6) motion, a court must consider only . . . undisputedly
authentic documents if the complainant’s claims are based on these documents.” Davis v. Wells
Fargo, 824 F.3d 333, 341 (3d Cir. 2016) (citations omitted). That is decidedly not the case
here, and the Court must therefore rely on the version relied on in the SAC. See Group Against
Smog and Pollution, Inc. v. Shenango Inc., 810 F.3d 116, 127-28 (3d Cir. 2016) (finding that
the document attached to defendant’s motion to dismiss was undisputedly authentic where
neither party questioned its authenticity).


                                                3
prohibiting use or disclosure of confidential information “during the [t]erm of [e]mployment and

at any time thereafter.” (Id. ¶ 21.)

       SPS fired Luttinger on February 28, 2015. (Id. ¶ 22.) According to the SAC, shortly

thereafter, “if not sooner,” IMT “began to develop and implement its unlawful scheme to pirate

away SPS’s video conferencing business unit.” (Id. ¶ 32.)

       An SPS competitor, IMT also provides “high-tech communications systems and

networking solutions”; however, SPS alleges that “until recently IMT’s business operations were

limited to two principal business segments—a Consulting and Systems Integration Business, and

IT services,” and did not include a unit “dedicated to video conferencing solutions.” (Id. ¶¶ 29-

30). SPS alleges that IMT acted on its desire to develop a video conference unit by unlawfully

“pirat[ing] away SPS’s Providea Conferencing, LLC business unit, thus gaining near-immediate

access to SPS’s expertise, [c]onfidential [i]nformation, contractual advantageous relationships,

customers and business opportunities.” (Id. ¶ 31.) SPS claims that by late 2015, Luttinger

“openly bragged about establishing ‘Providea 2.0’ at IMT.” (Id. ¶ 33.)

       IMT formed a new business segment called the “Video Collaboration Business Unit” and

hired Luttinger to be the president, with his official employment starting in Mach 2016. (Id.

¶¶ 34, 36.) SPS alleges that IMT was aware that Luttinger was subject to restrictive covenants

when IMT hired him and “actively encouraged Luttinger to breach” those restrictions. (Id. ¶¶ 35-

36.) SPS asserts that Luttinger immediately began to poach employees from SPS’s Providea

business unit, and worked with Teri Bevan, who at the time was SPS’s human resources director,

to bring both Bevan “and a vast number of SPS employees” onboard at IMT. (Id. ¶¶ 37, 38.)

       Bevan resigned from SPS on January 29, 2016. (Id. ¶ 39.) She was subject to a one-year

non-solicitation agreement that barred her from “solicit[ing], recruit[ing], encourag[ing] or



                                               4
induc[ing] any employee, consultant or independent contractor of [SPS] to leave the employ of

[SPS] or to terminate an engagement with [SPS].” (Id. ¶ 40.) SPS alleges that IMT, through

Luttinger and Bevan, knew that Bevan’s agreement with SPS contained a non-solicitation

restrictive covenant and, as it did with Luttinger, “actively encouraged Bevan to breach that

covenant, which Bevan did by soliciting other SPS employees to leave SPS for IMT.” (Id. ¶ 41.)

SPS asserts that “over the ensuing months, IMT, through the efforts of Luttinger, among others,

proceeded to raid no fewer than eighteen (18) additional employees from SPS and its video

conferencing business unit.” (Id. ¶ 42.)

        The SAC identifies the additional 18 SPS employees that IMT poached by name, and

includes their positions at SPS, the date each terminated employment with SPS, and what, if any,

restrictive covenant agreements were in place. (Id. ¶¶ 43-85.) In addition to Luttinger and Bevan,

SPS alleges that seven of the employees who defected to IMT were subject to a one-year non-

solicitation agreement: Bernadette McCool (id. ¶ 44), Mary Cincotta (id. ¶ 51), Michael Kinney

(id. ¶ 55), Rebecca Rains (id. ¶ 60), Douglas Bevan (id. ¶ 71), Mark Donnelly (id. ¶ 74), 3 and

Paul Cahill (id. ¶ 79).

        SPS notes that its confidentiality and non-solicitation agreements with Michael Kinney

and Rebecca Rains contained the following New Jersey choice of law and forum selection clause:

        This Agreement shall be governed by and construed in accordance with the laws
        of the State of New Jersey and that either the United States District Court for the
        District of New Jersey or the Superior Court of New Jersey shall be the sole and
        exclusive forum for the resolution of all disputes and controversies arising under
        or relating to this Agreement. Employee agrees to submit to the personal
        jurisdiction of the aforementioned courts and waives and release[s] any claim or
        right Employee may have to transfer to a court in any other state any lawsuit,


3
 In Terri Bevan’s declaration, submitted in support of IMT’s motion to dismiss, she states that
Mark Donnelly never worked for IMT. (D.E. 37-2, Ex. E at 116.) In oral argument, SPS’s
counsel acknowledged that while he believed that Donnelly had been solicited by IMT, he was
advised that IMT did not hire him.
                                                5
       actions or proceeding related to the Agreement or Employee’s employment with
       the Company.

(Id. ¶¶ 56, 61.) SPS contends that these provisions put IMT on notice that “any action arising out

of . . . [a] breach of the Confidentiality and Non-Solicitation Agreement would be litigated in

New Jersey.” (Id. ¶¶ 58, 63.) SPS also alleges that one of the SPS employees IMT recruited,

Damian Gryzb, lived and worked in New Jersey at the time IMT solicited him. (Id. ¶ 68.)

       Additionally, SPS alleges that all SPS employees were subject to SPS’s confidentiality

policy contained in the employee handbook. (Id. ¶ 24.) SPS employees are required to “sign an

acknowledgement of having received and reviewed the SPS policies [in the handbook].” (Id.)

SPS alleges that IMT’s “raiding conduct” targeted key personnel who had “knowledge of and

access to SPS’s [c]onfidential [i]nformation, business opportunities, client relationships and

contacts” (id. ¶ 93), and that those employees who went over to IMT became “willing

conspirators” in “IMT’s plot to usurp SPS’s business” (id. ¶ 100). IMT “actively encouraged and

even rewarded former SPS employees to misappropriate and use SPS’s [c]onfidential

[i]nformation for the benefit of IMT” and to “divert . . . certain customer business opportunities

away from SPS”—sometimes while the former SPS employees were still working for SPS. (Id.

¶¶ 102-03.)

       Emails IMT turned over in March indicate that certain defected SPS employees were

doing business on behalf of IMT prior to terminating their SPS employment. For example, on

November 21, 2016, nine days prior to Ladd quitting her job at SPS, Luttinger emailed all IMT

employees to welcome Ladd to the IMT team and announced she had “already sold a Cisco Video

system” for IMT. (D.E. 60-1, April 11 Discovery, Ex. A.) In a December 12, 2016 email

Luttinger states that he is in “RFP [request for proposal] mode with Steve, Swoyer, and Mike

today for Blackstone”; Swoyer was employed by SPS until January 27, 2017. (D.E. 60-2, April

                                                6
11 Discovery, Ex. B.) Paul Kang emailed Luttinger on May 3, 2017 with an attached IMT quote

for a client; Kang did not leave SPS until two days later on May 5. (D.E. 60-5, April 11 Discovery,

Ex. E.)

          The April 11 discovery also contains emails that show SPS templates and other documents

being circulated by former SPS employees after they began working for IMT. (See D.E. 60-6,

Ex. F; D.E. 60-9, Ex. I; D.E. 60-10, Ex. J.)

          In sum, SPS claims that IMT has “effectively, albeit wrongfully, plundered SPS’s

business, used SPS’s [c]onfidential [i]nformation, and pirated SPS key employees . . . siphon[ing]

off SPS’s business without spending any of the time or money that SPS spent to develop it.” (Id.

¶ 104.) SPS alleges that IMT’s actions have caused “a substantial diminution in [SPS’s] ability

to compete in the marketplace,” “a loss of revenues and business opportunities,” and an erosion

of “SPS’s reputation and the trust and confidence of the competitive marketplace.” (Id. ¶¶ 103,

105.)

          The SAC alleges five torts: tortious interference with contractual and advantageous

relations, tortious interference with prospective economic gain, misappropriation of confidential

information, conversion, and unfair competition.

 II.      Discussion

          A. IMT’s Motion to Dismiss Under Rule 12(b)(1)

          IMT moves to dismiss the SAC on the grounds that this Court lacks subject matter

jurisdiction, arguing that SPS does not have standing to sue because “SPS is the corporate parent

of Providea,” and under the shareholder standing rule “may not bring claims for harm suffered by

its subsidiary.” (D.E. 37-1, Moving Br. 7-8.)




                                                 7
          The party invoking federal jurisdiction bears the burden of establishing the Article III

standing requirements, three elements that constitute “the irreducible constitutional minimum of

standing.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). “The plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). The Supreme Court has held that “[e]ven when the plaintiff has alleged

injury sufficient to meet the ‘case or controversy’ requirement . . . the plaintiff generally must

assert his own legal rights and interests, and cannot rest his claim to relief on the legal rights or

interests of third parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Relatedly, the shareholder

standing rule “is a longstanding equitable restriction that generally prohibits shareholders from

initiating actions to enforce the rights of the corporation unless the corporation's management has

refused     to   pursue the same       action   for    reasons   other than     good-faith    business

judgment.” Franchise Tax Bd. of Cal. v. Alcan Aluminum Ltd., 493 U.S. 331, 336 (1990).

          In its opposition, SPS rejects IMT’s application of the shareholder standing rule, and also

claims that if it did apply, SPS would fall squarely within the rule’s “well-established exception”

where the shareholder has “a direct, personal interest in a cause of action to bring suit even if the

corporation's rights are also implicated.” (D.E. 38, Opp. Br. 8-9, quoting Franchise Tax Bd. of

Cal., 493 U.S. at 336.)

          The SAC alleges that IMT engaged in an unlawful scheme to “usurp, plunder and raid

SPS’s employees, and ultimately its customer base and business” and “to misappropriate SPS’s

confidential information.” (SAC ¶ 8.) Each defecting employee named in the SAC was employed

by SPS, not Providea. Importantly, the SAC asserts that because of IMT’s conduct, SPS suffered

significant injury to its business and reputation. (SAC ¶¶ 103-05.) While Providea may still exist



                                                   8
as a separate LLC—and IMT submits an annual report to this effect (see D.E. 37-2, Decl. in

Support of MTD, Ex. B)—SPS employed the twenty people that allegedly defected to IMT.

       At this stage, the Court finds SPS has sufficiently pled proper subject-matter jurisdiction.

See Lujan, 504 U.S. at 561 (“At the pleading stage, general factual allegations of injury resulting

from the defendant's conduct may suffice, for on a motion to dismiss we presum[e] that general

allegations embrace those specific facts that are necessary to support the claim.”) (internal

citations omitted).

       B. IMT’s Motion to Dismiss Under Rule 12(b)(2)

       IMT, a California-based company incorporated in Delaware, presses hard on its

alternative basis for dismissal: lack of personal jurisdiction under Rule 12(b)(2). State law defines

the bounds of a federal district court’s jurisdiction over persons. Daimler AG v. Bauman, 571

U.S. 117, 125 (2014). New Jersey’s long-arm statute is coextensive with the limits imposed by

federal due process. In Daimler, the Supreme Court reaffirmed that “ ‘[t]he canonical opinion in

this area remains International Shoe [Co. v. Washington, 326 U.S. 310 (1945)] in which we held

that a State may authorize its courts to exercise personal jurisdiction over an out-of-state

defendant if the defendant has ‘certain minimum contacts with [the State] such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.’ ”

Id. at 126 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011)).

       Personal jurisdiction can be either general or specific. Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, n. 8–9 (1984). A court may assert general jurisdiction over

a foreign defendant when the defendant’s contacts with the forum are “so ‘continuous and

systematic’ as to render them essentially at home in the forum State.” Goodyear, 564 U.S. at 919.




                                                 9
SPS expressly pleads specific jurisdiction, however, and there is no dispute that that is the

appropriate lens through which to view the issue of jurisdiction.

        Specific, or “case-linked” jurisdiction, “depends on an affiliation between the forum and

the underlying controversy.” Id. (internal citations omitted). “Specific jurisdiction exists when

the claim arises from or relates to conduct purposely directed at the forum state,” Marten v.

Godwin, 499 F.3d 290, 296 (3d Cir. 2007), such that the defendant “ ‘should reasonably anticipate

being haled into court’ in that forum.” Remick v. Manfredy, 238 F.3d 248, 255–56 (3d Cir. 2001)

(quoting World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

        Upon a jurisdictional challenge, the plaintiff has the burden of demonstrating the facts, by

affidavits or other competent evidence, that establish personal jurisdiction.             Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 330 (2009). The plaintiff “need only establish a prima

facie case of personal jurisdiction,” and as indicated above, is entitled to have its allegations taken

as true and all disputed facts construed in its favor. Eurofins Pharma US Holdings v. BioAlliance

Pharma SA, 623 F.3d 147, 155 (3d Cir. 2010).

        In its moving brief, IMT attacks the SAC for “fail[ing] to allege any conduct by IMT that

would create a substantial connection with New Jersey,” claiming that the only allegations

referencing New Jersey concern the fact the SPS is headquartered there. (Moving Br. 13-14.) In

its opposition SPS argues that “IMT unilaterally directed its conduct towards New Jersey by

soliciting employees from a New Jersey-based company, with New Jersey-based employees, who

had New Jersey-based employment agreements and adhered to policies promulgated and business

decisions made in New Jersey.” (Opp. Br. 19.)

        In their briefs and at oral argument, both sides invoked Calder v. Jones, 465 U.S. 783

(1984), which established the Calder effects test to be applied in intentional tort cases when



                                                  10
determining whether specific jurisdiction exists. In IMO Industries, Inc. v. Kiekert AG, the Third

Circuit construed the Calder effects test to require that: (1) that the defendant committed an

intentional tort; (2) that the plaintiff felt the brunt of the harm in the forum such that the forum

can be said to be the focal point of the harm suffered by the plaintiff as a result of that tort; and

(3) that the defendant expressly aimed his tortious conduct at the forum such that the forum can

be said to be the focal point of the tortious activity. 155 F.3d 254, 265–66 (3d Cir. 1998).

       The thrust of IMT’s 12(b)(2) challenge is that the allegations of the SAC fail to satisfy the

third requirement. IMT stresses that it is the defendant’s contact with the forum—not the

plaintiff’s—that is relevant to the analysis. According to IMT, the SAC alleges only those

contacts that SPS has with New Jersey. (Moving Br. 14.) IMT accuses SPS of attempting to

“sidestep” its burden when SPS argues IMT “can be deemed to have targeted New Jersey because

it knew that SPS was headquartered [there].” (Id.) IMT argues that this is in direct contravention

of Third Circuit law laid down in IMO: “Simply asserting that the defendant knew that the

plaintiff’s principal pace of business was located in the forum would be insufficient itself to meet

this requirement. The defendant must manifest behavior intentionally targeted at and focused on

the forum for Calder to be satisfied.” 155 F.3d at 265 (internal citations omitted).

       The facts in the IMO Industries decision are as follows. Imo Industries (“Imo”), a

multinational corporation with its principal place of business in New Jersey, sued Kiekert AG, a

German corporation, for tortiously interfering with Imo’s attempt to sell its wholly-owned Italian

subsidiary to a French corporation that was a Kiekert competitor. Id. at 256. Imo alleged that

Kiekert’s threat to revoke its license agreement with the Italian subsidiary effectively derailed the

sale. Id. Imo argued that the district court could properly exercise jurisdiction over Kiekert based

on Kiekert’s correspondences with both Imo’s Italian subsidiary and the New York investment



                                                 11
firm representing Imo in the sale. Id. at 266-67. The district court granted Kiekert’s motion to

dismiss for lack of personal jurisdiction, and Imo appealed.

       The Third Circuit upheld the district court’s dismissal for lack of jurisdiction because “the

focus of the dispute—i.e. the proposed sale of an Italian company to a French company and a

claim of rights by a Germany company pursuant to a license agreement . . . all appear to be focused

outside the forum.” Id. at 256. The court initially noted that specific jurisdiction was not

established “on the basis of Kiekert’s alleged contacts with the forum alone,” id. at 259, finding

that “the communications [were] limited in quantity” and there was no “direct act of ‘entry’ into

New Jersey by Kiekert,” because Kiekert mailed the letters to Italy and New York, the meetings

occurred in Canada and Germany, and Imo initiated the phone calls, id. at 259, n.3. The court

also stated concern that the aspect of foreseeability was lacking, noting that “[i]t was perfectly

reasonable . . . for Kiekert to believe when it entered into the [license agreement with an Italian

company in Germany, which was to be governed by German law] that it would be able to enforce

its rights under the contract without being subject to the jurisdiction of the New Jersey courts.”

Id.

       The court moved on to consider whether the application of Calder would change the

outcome, noting that “under Calder an intentional tort directed at the plaintiff and having

sufficient impact upon it in the forum may suffice to enhance otherwise insufficient contacts with

the forum such that the ‘minimum contacts’ prong of the Due Process test is satisfied.” Id. at 260.

Under its Calder analysis, the court again found that Kiekert’s written correspondence, sent to

Italy and New York, was insufficient to demonstrate that Kiekert expressly aimed its conduct at

New Jersey. Id. at 267. Likewise, the court “fail[ed] to see how [the calls Imo placed to Kiekert

in response to the letters] demonstrate[d] Kiekert’s targeting of New Jersey as the situs of its



                                                12
tortious acts.” Id. The court held that because “Imo cannot demonstrate that Kiekert expressly

aimed its tortious conduct at New Jersey . . . Imo cannot rely on the Calder effects test to confer

specific jurisdiction based on Kiekert’s allegedly intentional tortious conduct.” Id.

       The facts alleged in the SAC are markedly distinct from IMO Industries. As pleaded in

the SAC, the alleged corporate raiding of a New Jersey company’s video conferencing business

unit falls squarely within this forum. SPS asserts that IMT systematically dismantled Providea,

the video conferencing business unit that SPS acquired in 2012, and then reassembled it within

IMT. SPS alleges that IMT accomplished this corporate raid by hiring Luttinger, former-SPS

employee and senior vice president of Providea, after SPS fired him in 2015. SPS contends that

when Luttinger went to work at IMT to lead its new video conferencing business unit, he remained

bound by his two-year non-compete and non-solicitation agreement signed with SPS. Luttinger

openly touted the creation of “Providea 2.0” at IMT. His first recruit was SPS’s director of human

resources, Teri Bevan, and swiftly and successfully after bringing Bevan on board at IMT,

Luttinger recruited at least nineteen of his former SPS Providea employees.

       In its moving brief, IMT cites to a recent application of IMO Industries in Display Works,

LLC v. Bartley, 182 F. Supp. 3d 166 (D.N.J. 2016) (Arleo, J.), where the court dismissed a

complaint against the corporate defendant for lack of jurisdiction. The Court recognizes that

Display Works shares a similar framework with the present case insofar as Display Works sued

corporate defendant Derse for tortious interference, breach of contract, and defamation based on

its hiring of Bartley, a former-Display Works employee subject to a restrictive covenant

agreement. However, personal jurisdiction requires a fact-intensive analysis, and there is a

significant difference between the corporate conduct challenged in these two lawsuits. The

Display Works court characterized Derse’s alleged conduct as “[s]oliciting a variety of customers,



                                                13
soliciting some employees, and defaming Display Works.” Id. at 181. As described above, SPS

alleges a qualitatively different caliber of conduct by IMT—conduct that resulted in SPS’s loss

of its video conferencing unit, not merely “some employees” and a “variety of customers.”

        The SAC further argues that all SPS employees reported to its New Jersey headquarters,

received payroll checks and benefits from SPS administered through SPS’s New Jersey

headquarters, and were subject to SPS confidentiality obligations that survived the termination of

employment. IMT attempts to limit the import of those facts as merely “underscore[ing] the fact

that SPS is headquartered in New Jersey.” (Moving Br. 13-14.) But in context they establish

something else that is very relevant to the jurisdictional inquiry: the employees who made up the

videoconferencing unit that migrated to IMT were assets fully tied to New Jersey by the indices

of their employment. By targeting them, IMT targeted New Jersey assets. The SAC essentially

pleads the loss of an SPS profit center, and by reciting the ties to New Jersey inherent in

employment within that profit center, SPS has effectively pleaded specific jurisdiction. That IMT

targeted that profit center is, of course, the heart of the complaint, satisfying the third requirement

of the Calder effects test that “the defendant must manifest behavior intentionally targeted at and

focused on the forum for Calder to be satisfied.” IMO Industries, 155 F.3d at 265. What IMO

Industries instructs—and what IMT's arguments ignore—is that Calder provides an enhancement

to “otherwise insufficient contacts with the forum such that the ‘minimum contacts’ prong of the

Due Process test is satisfied.” Id. at 260.

        Moreover, SPS alleges that in addition to Luttinger, at least seven of the employees IMT

recruited were subject to non-solicitation agreements, two employees had agreements containing

New Jersey choice of law and forum selection clauses, and two employees lived in New Jersey.




                                                  14
Finally, Luttinger, the chief person executing IMT’s plan to excise Providea from SPS, knew all

of this and was himself subject to restrictive covenants with SPS.

         Accepting these facts as true, the Court concludes that SPS has sufficiently demonstrated

that IMT, through Luttinger, expressly aimed its conduct at New Jersey, such that New Jersey

can be said to be the focal point of IMT’s alleged tortious activity. Further, because Luttinger

himself was party to restrictive covenants with SPS, the foreseeability mandated by due process—

“that the defendant’s conduct and connection with the forum State are such that he should

reasonably anticipate being haled into court there,” World-Wide Volkswagen Corp., 444 U.S. at

297—is amply present here. Thus, the Court finds that SPS has satisfied its burden under

International Shoe and the Calder effects test, permitting this Court to exercise specific

jurisdiction over IMT.

         C. IMT’s Motion to Dismiss Under Rule 12(b)(6)

         IMT alternatively argues that the SAC must be dismissed for failure to state a claim. To

survive dismissal where the sufficiency of pleadings is challenged, “a complaint must contain

sufficient factual matter, accepted as true” to state a facially plausible claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

              1. Counts I and II: Tortious Interference

         Counts I and II of the SAC assert tortious interference claims: tortious interference with

contractual and advantageous relations (Count I) and tortious interference with prospective

economic gain (Count II). Under New Jersey law, 4 the elements of these common law torts




4
    The parties briefed and relied on New Jersey common law, which the Court applies.
                                                 15
closely track each other, differing only in that tortious interference with contractual and

advantageous relations requires a contractual relationship.

       To allege a claim for tortious interference with contractual relations, a plaintiff must

prove: “(1) actual interference with a contract; (2) that the interference was inflicted intentionally

by a defendant who is not a party to the contract; (3) that the interference was without justification;

and (4) that the interference caused damage.” Dello Russo v. Nagel, 358 N.J. Super. 254, 268

(App. Div. 2003).

       The tort of intentional interference with prospective economic gain “proscribes inducing

a third person not to continue a prospective relation.” MacDougall v. Weichert, 144 N.J. 380,

403 (1996). To sustain a claim, the complaint must “allege facts that show some protectable

right—a prospective economic or contractual relationship” and the facts must give rise to “a

reasonable expectation of economic advantage.” Id. at 404. The remaining three elements mirror

those for a tortious interference with contractual relations claim. Id.; see also EZ Sockets, Inc. v.

Brighton-Best Socket Screw Mfg. Inc., 307 N.J. Super. 546, 558 (Ch. Div. 1996), aff'd, 307 N.J.

Super. 438 (App. Div. 1997). “Liability of a competitor depends upon whether the means used

to compete are unlawful.” C.R. Bard, Inc. v. Wordtronics Corp., 235 N.J. Super. 168, 174 (Law.

Div. 1989). The law does not protect against “privileged competitive efforts.” EZ Sockets, Inc.,

307 N.J. Super. at 558.

       In its moving brief, IMT claims that the SAC fails to allege facts showing that IMT

engaged in unlawful conduct. (Moving Br. 21.) Absent wrongful conduct, IMT argues that it

was “entirely within its rights to [hire SPS employees]. ‘The mere persuasion of an employee to

change jobs is not wrongful . . . .’ ” (Id., quoting Avtec Indus., Inc. v. Sony Corp. of Am., 205 N.J.

Super. 189, 193 (App. Div. 1985).) IMT discusses Cardionet, Inc. v. Medi-Lynx Cardiac



                                                  16
Monitoring, LLC in support of this argument. No. 15-8592, 2016 WL 4445749, at *1 (D.N.J.

2016) (Shipp, J.). There, Cardionet asserted a claim for tortious interference with employment

relations against Medi-Lynx after two former Cardionet employees successfully solicited ten

current employees to work for Medi-Lynx, a competitor. The court dismissed the claim, finding

that Cardionet “fail[ed] to allege any facts in the Complaint regarding the circumstances

surrounding [Medi Lynx’s] contacts with [Cardionet’s] employees,” let alone facts that showed

defendants used improper means to recruit plaintiff’s employees. Id. at *3 (“These facts do not

show that [Medi-Lynx] acted without justification or excuse when they hired [Cardionet]

employees.”).

       But here, the SAC is replete with factual allegations about the unlawful means IMT

deployed to bring SPS’s video conferencing unit under IMT ownership. Principally, SPS alleges

that IMT used Luttinger, a former SPS employee, to execute its employee piracy scheme.

Importantly, Luttinger began this process only thirteen months into a two-year restrictive

covenant that barred him from working for an SPS competitor and soliciting SPS employees and

customers.   SPS asserts that IMT was aware of and disregarded Luttinger’s contractual

agreements, and hired him to recruit his former colleagues at SPS’s Providea unit to establish

“Providea 2.0” at IMT.

       According to the SAC, IMT’s alleged tortious interference resulted in SPS’s loss of at

least 20 employees to IMT. Seven of Luttinger’s SPS recruits were subject to one-year non-

solicitation agreements, including SPS’s HR director Terri Bevan, Luttinger’s first recruit.

Further, all twenty employees continued to be bound by confidentiality obligations even after

they terminated employment with SPS, yet IMT “actively encouraged and even rewarded former

SPS employees to misappropriate and use SPS’s confidential information for the benefit of IMT.”



                                              17
(SAC ¶ 102.) For example, the exhibits accompanying SPS’s April 11 letter (D.E. 60) include

email communications from SPS employees that defected to IMT concerning business they

conducted on behalf of IMT while still working for SPS. (See, e.g., D.E. 60-1, Ex. A; D.E. 60-2,

Ex. B; D.E. 60-5, Ex. E.) On August 28, 2017, former SPS employee Brian Grace sent the

following email to an SPS customer:

        I hope this email finds you well. I’m sure you noticed my email address has
        changed and I’m no longer with SPS. Chris Heimlich asked me to reach out to you
        in regard to giving you updates on what has changed with communications
        technology since we last talked, as well as give you an overview of the new
        company that we are working for. Let me know if you have some time to squeeze
        me into your schedule in the next few weeks. I’d love to come on-site and talk
        about the future of collaboration at [company]. Thank you!

(D.E. 60-8, Ex. H (emphasis added).) At the time this email was sent, Chris Heimlich was

employed at SPS.

        Other emails show former SPS employees circulating SPS templates and documents once

at IMT. One email suggests that a former SPS employee used an SPS template “yet to be

IMT’ized.” (D.E. 60-6, Ex. F.) An earlier email in that same chain states “This quote says ‘SPS

Services’. . . oops! Please revise if not too late.” (Id.) A little over a month after Brian Grace

quit SPS to work for IMT, he forwarded himself a 38-page document titled “Example [Scope of

Work] version 2.0,” which SPS describes as a “detailed form used by SPS.” (D.E. 60, April 11

Ltr.; D.E. 60-9, Ex. I.) 5



5
  As earlier indicated, these factual supports for the substantive claims came to light by means
of discovery that was ongoing during the pendency of this motion. (See D.E. 59, 60.) The
Court’s review of the docket establishes that SPS made regular efforts to hold IMT to discovery
deadlines, with middling success due to IMT’s resistance. As discussed at oral argument,
unringing the bell after SPS brought the highly relevant emails to the Court’s attention would be
impossible and impractical. While not elegant, the zigzag route taken by the parties adds up to
a body of evidence on jurisdictional facts that would have been adduced had there been targeted
discovery and a hearing under Fed. R. Civ. P. 12(b)(2). These same facts inform the Rule
12(b)(6) analysis.
                                               18
       Discovery will reveal more specifically which of these allegations involve interference

with contractual relationships, and which involve prospective economic or contractual

relationships, but at the pleading stage, the Court is satisfied that SPS has sufficiently stated its

tortious interference claims. Counts I and II survive the motion to dismiss.

           2. Counts III & IV: Misappropriation and Conversion

       Counts III and IV assert that IMT engaged in misappropriation and conversion of SPS’s

confidential information. IMT argues that these counts cannot survive a motion to dismiss

because SPS fails to reasonably identify the alleged confidential information at issue and does not

allege any facts that permit “the inference that IMT has obtained or otherwise made use of any

such information.” (Moving Br. 22-23.) In response, SPS points to paragraphs 131 to 133 of the

SAC, which set forth a comprehensive description of the confidential information that IMT

allegedly misappropriated and converted.        Additionally, SPS alleges that it “entrusted its

confidential information . . . to its key sales and operational team members, including each of the

twenty employees that IMT to date has pirated away from SPS’s employ.” (SAC ¶ 28.) IMT

replies that SPS has merely supplied a “boilerplate definition of ‘Confidential Information’ . . .

contained in its employee handbook,” an “attempt[] to define the term as broadly as possible in

hopes that discovery might find some evidence to support a claim.” (Reply 13.)

       The Court does not take issue with SPS’s defining ‘confidential information’ by way of

the language in its Employee Handbook. Presumably, the handbook captures the various types

of confidential information that SPS foresees its employees will receive access to through their

employment. SPS alleges that IMT, through Luttinger and the SPS employees he recruited to

IMT, misappropriated and converted SPS’s confidential information “to SPS’s substantial




                                                 19
detriment” and despite the continuing confidentiality obligations of IMT’s new employees. These

allegations are bolstered by the April 11 discovery submissions discussed in detail above.

       No heightened pleading standard applies to common law misappropriation and conversion

claims; the factual allegations set forth in a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all of the complaint’s allegations are true.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). Accordingly, the Court finds that

SPS’s claims for misappropriation and conversion of confidential information satisfy the pleading

requirements of Fed. R. Civ. P. 8(a) and survive IMT’s motion to dismiss.

           3. Count V: Unfair Competition

       IMT challenges SPS’s unfair competition claim as duplicative of SPS’s tortious

interference claim, and argues that, consequently, the unfair competition claim “should be

dismissed for the same reasons.” (Moving Br. 24, citing Coast Cities Truck Sales, Inc. v. Navistar

Int’l Transp. Co., 912 F. Supp. 747, 786 (D.N.J. 1995) (Brown, J.).) IMT also cites to CRA, Inc.

v. Ozitus International, Inc., No. 15-5632, 2017 WL 2779749, at *11 (June 27, 2017) (Simandle,

J.), where the court dismissed an unfair competition claim as duplicative of the tortious

interference claims because the two claims shared the same factual basis.

       In response, SPS asserts that under New Jersey law, unfair competition “is a general rubric

which subsumes various other causes of action,” and accordingly, “demonstrating tortious

interference is not the only avenue to plead a cognizable [unfair competition] claim.” (Opp. Br.

29, citing C.R. Bard, Inc., 235 N.J. Super. at 172.) Next, SPS argues that its unfair competition

claim, unlike those in the cases provided by IMT, is not “premised solely upon the factual

allegations” supporting its tortious interference claim: “SPS also alleges that ‘IMT actively

encouraged and even rewarded former SPS employees to undermine SPS’s customer relationships



                                                20
and reputation in the marketplace.’ ” (Opp. Br. 29-30, quoting SAC ¶ 99.) SPS argues that this

“distinct allegation of culpable conduct” supports an independent unfair competition claim, and

is “specifically incorporated into the Fifth count of SPS’s [SAC].” (Id. 30, citing SAC ¶ 141.)

       In Coast Cities, the district court did not dismiss the unfair competition claim for being

duplicative of other claims, but rather granted dismissal because the claims on which “plaintiff

predicate[d] its unfair competition claim” had already been dismissed. 912 F. Supp. at 786. In

fact, the court’s reasoning supports preserving an unfair competition claim that is based on factual

allegations of tortious interference or breach of good faith and fair dealing, where those claims

survive:

       While the elements for unfair competition are not entirely clear, it seems likely that
       New Jersey law would find unfair competition where there has been tortious
       interference, which requires a demonstration of malice, or upon a finding of breach
       of good faith and fair dealing. This observation derives from the standards for
       tortious interference and breach of good faith, measured against the objective of
       unfair competition, which is to reinforce fair dealing and scrupulous conduct on the
       commercial level.

Id.

       Similarly, in CRA, Inc., the defendant challenged CRA’s unfair competition claim as

duplicative of its tortious interference claim, which the district court preserved.          Having

determined that the factual basis for CRA’s unfair competition claim was, in fact, the same as for

its tortious interference claim, the court ruled that “the better course [was] to dismiss the unfair

competition claim as duplicative.” 2017 WL 2779749, at *11. Central to its ruling was the fact

that not only did the claims appear identical, but the plaintiff had not disputed they were the same.

Id. In contrast, SPS points to its allegation that “IMT actively encouraged and even rewarded

former SPS employees to undermine SPS’s customer relationships and reputation in the

marketplace” (SAC ¶ 99) as a “distinct allegation of culpable conduct” that supports an



                                                 21
independent unfair competition claim. (Opp. Br. 30.) This dispute, in addition to the recognized

“amorphous nature of unfair competition,” Coast Cities, 912 F. Supp. at 786, with its aim to

“promote higher ethical standards in the business world,” Ryan v. Carmona Bolen Home for

Funerals, 341 N.J. Super. 82, 92 (2001), militate against dismissing of SPS’s unfair competition

claim at this early stage of litigation. Count V survives IMT’s motion to dismiss.

III.   Conclusion

       For the reasons set forth above, the Court denies IMT’s motion to dismiss SPS’s SAC for

lack of subject matter jurisdiction. Additionally, the Court denies IMT’s motion to dismiss the

SAC for lack of personal jurisdiction. Finally, the Court denies IMT’s motion to dismiss the SAC

for failure to state a claim. IMT’s appeal of Magistrate Judge Waldor’s order denying IMT’s

requested stay of discovery during the pendency of its motion to dismiss (D.E. 43) is denied as

moot. An appropriate order will issue.



                                                            /s/ Katharine S. Hayden
Date: May 10, 2019                                          Katharine S. Hayden, U.S.D.J.




                                               22
